Exhibit 10(h)

INTRODUCTION



The K. Hovnanian Enterprises, Inc. Executive Incentive and Excess Benefits Plan
has been established by K. Hovnanian Enterprises, Inc, a New Jersey Corporation,
for the benefit of certain select executives and their beneficiaries. It is to
be maintained according to the terms of this instrument. The Committee has the
authority to manage the administration of this Plan. Assets may be accumulated
at the convenience of the Company and segregated in a Trust Fund or Trust Funds
maintained by a Trustee in accordance with the terms of a Trust Agreement
established contemporaneously herewith, or otherwise identified by the Company
as a convenient source of funds for discharge of Company obligations that may
arise under this Plan from time to time, and in that event references to any
such Trust Agreement contained in this Plan shall refer to such Trust Agreement.
Except as may be provided in the Trust Agreement, the Trustee has the exclusive
authority to manage and control the assets of this Plan.



ARTICLE I
DEFINITIONS AND CONSTRUCTION



1.1  Definitions.    The following words and phrases, when used in this Plan
shall have the following meanings:





Beneficiary means a person or persons (natural or otherwise) designated by a
Participant to receive any death benefit that shall be payable under this Plan,
in accordance with the provisions of Section 6.7.





Board of Directors, or Board means the Board of Directors of K. Hovnanian
Enterprises, Inc.





Code means the Internal Revenue Code of 1986, as it may be amended, and includes
any regulations issued thereunder.





Committee means the individuals appointed under Section 8.1 to administer the
Plan.





Company means K. Hovnanian Enterprises, Inc., a New Jersey Corporation,
successor or successors, and any affiliates, that with the approval of the Board
of Directors, has adopted this Plan.





Compensation means the total of all remuneration paid during a Plan Year to a
Participant by the Company for personal services, including overtime pay,
bonuses and commissions, and unless specifically excluded hereunder, Pre-Tax
Contributions, if any, authorized by a Participant under this Plan or any Plan
qualified under Section 401(a) of the Code. Excluded are reimbursement for
business, travel, or entertainment expenses incurred by the Participant and not
reported to IRS as wages.





Notwithstanding any provisions in the Plan to the contrary, for purposes of
determining the amount equivalent to any Pre-Tax Contributions credits for a
Participant under this Plan, Compensation shall include such individual’s
Compensation beginning at a date determined by the Board of Directors.





Disability means a physical or mental condition for which a Participant shall be
eligible to receive benefits under the disability insurance provisions of the
Social Security Act. The Committee shall require evidence that the application
for such benefits has been approved by the Social Security Administration. The
final determination shall be made by the Committee on the basis of such
evidence.





Effective Date means January 1, 1988, the date the provisions of this Plan
became effective.





Eligible Employee means each Executive who has met the requirements for
participation in the Plan as of each Entry Date.





Employer Contribution Account means the account comprised of a Participant’s
Excess Pre-Tax Contribution Account equivalent credits and Excess Matching
Contribution Account equivalent credits under this Plan as provided under 4.1.





Entry Date means the day designated by the Board of Directors, that an Executive
may participate in the Plan.





Erisa means the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any regulations promulgated thereunder.





Excess Matching Contributions means the equivalent credits of the Participant as
provided under Section 4.1(b), and adjustments relating thereto.



--------------------------------------------------------------------------------




Excess Pre-Tax Contributions means the equivalent credits made by the Company on
a Participant’s behalf pursuant to Section 4.1(a).





Executive means an individual who is a member of a select group of shareholders,
officers, managerial and highly compensated employees of the Company on a
salaried basis, as may be designated by the Board of Directors from time to
time, with respect to whom the Company is required to withhold taxes from
remuneration paid to him by the Company for personal services rendered to the
Company. This includes any officer or director who shall so qualify, but
excludes (i) any individual whose employment with the Company is governed by a
collective bargaining agreement that does not provide for participation in this
Plan, and (ii), any individual who is a “leased employee” as defined in Section
414(n) of the Code.





Forfeitures means the amount of a Participant’s Employer Contribution Account
that is forfeited upon Termination of employment, due to the operation of
Section 6.3 and Section 6.6 of this Plan.





Former Participant means any former Employee who has credits in his Employer
Contribution Account or Employee Contribution Account at the close of any Plan
Year.





Income means the net gain or loss of the Trust Fund from investments, as
reflected by interest payments, dividends, realized and unrealized gains and
losses on securities, other investment transactions, and expenses paid from the
Trust Fund. In determining the Income of the Trust Fund for any period, assets
shall be valued on the basis of their fair market value.





Investment Manager means an investment advisor, bank or insurance company that
meets the requirements of Section 3(38) of ERISA, and that is appointed by the
Company to manage the Plan’s assets in accordance with the Trust Agreement.





Limitation Year means the Plan Year.





Normal Retirement Date means the date on which a Participant attains age 60, if
separation has occurred. If there has been no separation of Service, any
distribution will be at the sole discretion of the Committee.





Participant means an Executive participating in the Plan in accordance with the
provisions of Section 3.1.





Plan means the K. Hovnanian Enterprises, Inc. Executive Incentive and Excess
Benefits Plan.





Plan Year means the 12 consecutive month period commencing January 1st and
ending December 31st.





Qualified Plan means the Hovnanian Savings and Investment Retirement Plan.





Retirement means Termination of employment with the Company at or after Normal
Retirement Date.





Spouse or Surviving Spouse means the spouse or surviving spouse of the
Participant or Former Participant.





Terminated or Termination means a termination of employment with the company or
with an affiliate for any reason other than a transfer of employment from the
Company to an affiliate or from an affiliate to another affiliate.





Trust or Trust Fund means the fund or funds known as the K. Hovnanian
Enterprises, Inc. Executive Incentive and Excess Benefits Plan Trust, as may be
established by the Company for its convenience in implementing this Plan from
time to time, and the Trust that may be established contemporaneous with this
Plan Document.





Trustee or Trustees means any corporation or individuals appointed by the Board
of Directors of the Company to administer the Trust.





Valuation Date means the last business day of each Plan Year or more frequently,
as the Trustee shall determine.



ARTICLE II



2.1  Construction.    The masculine gender, where appearing in the Plan, shall
be deemed to include the feminine gender, unless the context clearly indicates
to the contrary. Titles of Sections are inserted for convenience and shall not
affect the meaning or construction of the Plan.



2


--------------------------------------------------------------------------------


ARTICLE III
PARTICIPATION AND SERVICE



3.1  Eligibility to Participate.    Any Executive who is actively employed and
who is designated by the Board of Directors to be a Participant in this Plan
shall be eligible to participate. Each Executive so designated who determines to
become a Participant pursuant to such designation shall execute an individual
Election form signifying his willingness to participate. Such Election shall be
duly signed and filed with the Plan Administrator at least one day prior to
commencement of Eligibility for entitlement to any Excess Pre-Tax Contributions
Credits, Excess Matching Contribution Credits, or any other credits to be made
under Article IV.





3.2  Commencement of Participation.    Each Executive who has satisfied the
requirements of Section 3.1 shall commence participation in the Plan on the
Entry Date that coincides with or that follows the date on which he satisfies
such requirements.





3.3  Cessation of Participation.    An Executive shall cease to be a Participant
upon the earliest of (i) the date on which he retires under the Retirement
provisions of the Plan; (ii) the date on which his employment with the Company
terminates for any reason, including death or Disability; or (iii) the date on
which he becomes a “leased employee” as defined in Section 414(n) of the Code,
or covered by a Collective Bargaining Agreement.





3.4  Participation.    If the reemployed Executive was not a Participant in the
Plan during his prior period of employment, he must meet the requirements of
Section 3.1 for Participation in the Plan after reemployment, as if he were a
newly designated employee.





3.5  Transfers to Affiliates and Change in Status.    A Participant’s status as
such under the Plan shall be modified upon and after the date that a Participant
is transferred to an affiliate, or becomes a leased employee as defined in
Section 414(n) of the Code, in the manner set forth below:





The Participant shall share in excess Company contributions only to the extent
of his Compensation up to the time such transfer or change in status occurs. He
shall not share thereafter unless he later transfers back to the Company or
again becomes an Executive who is eligible under the terms of the Plan to share
in such allocations. However, he shall share in Income allocations pursuant to
Section 5.2(a).



ARTICLE IV
CONTRIBUTIONS



4.1  Executive Contribution.





(a)  Excess Pre-Tax Contributions Credits.    Each Participant shall have the
annual option to authorize the Company, in writing and in accordance with
procedures established by the Committee, to credit amounts to an account
established for him under this Plan for a Plan Year, such amounts to be
equivalent to any percentage of his Compensation [as determined without regard
to this Section 4.1(b)] for such Plan Year. In turn the Company, for its
convenience, may contribute equivalent funds to a segregated Grantor Trust or
Trusts established for such purpose, in order to meet future obligations under
this Plan in accordance with procedures established by the Committee. Such
authorization shall be in the form of an election by the Participant to have his
salary and/or bonus, or portion thereof deferred and withheld by the Company.





(b)  Excess Matching Contributions.    The Company’s prior year matching
contributions to the Hovnanian Savings and Investment Retirement Plan have been
reduced because of reductions mandated by operation of the Actual Deferral
Percentage Test under Section 401(a) or by the Aggregate Contributions
Percentage Test under Section 401(m) of the Code, or by the maximum 401(k)
contribution dollar limitation. As determined by the Board of Directors, the
Company shall credit an amount, equal to the amount of such reductions, to the
Executives’ Employer Contribution Account. Such amounts designated as Excess
Matching Contributions, shall be based on, without limitation, the total of
prior year Hovnanian Savings and Investment Retirement Plan employee
contributions plus current calendar year excess Pre-tax Contributions. The
current year Excess Matching Contributions will be adjusted based on Hovnanian
Savings and Investment Retirement Plan vesting schedule, but such adjustments
will be contributed in future years based on additional years of service.





4.2  Time and Manner of Company Credits.    An equivalent amount of all Company
funding credits under this Plan annually shall be set aside by the Company for
its convenience by transfer to a Trustee under a Grantor Trust established
contemporaneously with adoption of this Plan, styled the K. Hovnanian
Enterprises, Inc. Trust



3


--------------------------------------------------------------------------------


Agreement. Company funding made to that Grantor Trust for any Plan Year shall be
made at times and in amounts determined to be reasonable by the Committee or the
Company.

ARTICLE V
ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS



5.1  Individual Accounts.    The Committee shall create and maintain adequate
records to disclose the interest of each Executive under this Plan. Such
accounts shall identify Participant credits under this Plan that are equivalent
to certain disallowed employer contributions under the Hovnanian Savings &
Investment Retirement Plan due to operation of Sections 401(k) and 401(m)
including Excess Matching Contributions and adjustments otherwise made thereto,
and also if applicable such accounts shall separately identify credits
equivalent to any incentive bonus or other incentive awards made by the Company
under this Plan under any valid participant Elections to defer current payment
of such amounts.





The maintenance of individual accounts is for accounting purposes only, and any
and all distributions to and withdrawals by any Participant made pursuant to
this Plan shall be identified by equivalent charges to that Participant’s Plan
account as of the date paid or distributed.





5.2  Account Adjustments.    The equivalent credits of Participants, Former
Participants and Beneficiaries shall be adjusted in accordance with the
following:





(a)  Income Credits.    Amounts equivalent to an allocable portion of Income
earned by the Trust Fund shall be credited to accounts of individual
Participants, Former Participants and Beneficiaries who have unpaid account
balances as of each Valuation Date. Such amounts of Income to be credited shall
be allocated in proportion to the amount of each such account balance as it
bears to the total of all account balances under this plan on the immediately
preceding Valuation Date to the Valuation Date in question, any individual
account balance having first been reduced by any amounts distributed or
withdrawn from such account during the interim period.





If during the Plan Year, a Participant, Former Participant or Beneficiary
becomes entitled to a distribution under this Plan, the Committee shall instruct
the Trustee to pay an amount from the Trust to the Participant that is an
equivalent sum to the Participant’s account as of the immediately prior
Valuation Date, but increased for an amount of notional Income equivalent to the
pro rata amount of Trust Income earned since the immediately prior Valuation
Date up to the date that the distribution becomes payable.





For purposes of this Subsection, to the extent that the Participant was eligible
for and requested direct expression of preference as to the management of Trust
Funds equivalent to his account balance under this Plan pursuant to Section 7.2,
then the amount of notional Income with respect to his directed account shall be
separately determined with reference to such directed investment performance for
the applicable period of time.





(b)  Company Funding Credits.    Amounts equivalent to the Employee’s designated
Excess Pre-Tax Contributions and the Company’s disallowed Excess matching
Contribution Accounts under the Hovnanian Savings & Investment Retirement Plan
shall be credited each year to eligible Participants’ accounts for that Plan
Year, and cash or property contributions equivalent in amount shall be made by
the Company for its convenience to any Trust Fund it establishes for that
purpose or to any such Trust Fund established contemporaneously with this Plan.
Further, if appropriate, amounts equivalent to incentive awards covered by
applicable Elections or designations under other Company Executive incentive
plans shall be separately identified and credited to covered Participants’
individual accounts as provided herein, and payments equivalent in amount shall
likewise be made to any Trust Fund established by the Company for that purpose.





(c)  Deemed Date of Allocation.    All credits or deductions made under this
Article to Participants’ accounts shall be deemed to have been made no later
than the last day of the Plan Year though actually determined thereafter.





5.3  No Rights Created by Allocation.    Any allocation made and credited to the
account of a Participant, Former Participant or Beneficiary under this Article
shall not cause such Participant, Former Participant or Beneficiary to have any
right, title or interest in or to any assets of the Trust Fund except at the
time or times, and under the terms and conditions expressly provided in this
Plan.



ARTICLE VI
PAYMENT OF BENEFITS



6.1  Normal Retirement or Disability.    If a Participant’s employment is
Terminated by reason of his Normal Retirement or Disability, then such
Participant shall be entitled to receive the entire amount credited to his
Employer



4


--------------------------------------------------------------------------------


Contribution Accounts only in the manner and at the time or times provided in
Section 6.5 and 6.6. No Participant shall have a non-forfeitable right to any
benefits payable under this Plan section until the date of his Normal Retirement
Date or if earlier disability.



6.2  Death.    In the event that the Participant’s Termination of employment is
caused by death, or in the event that a Participant or Former Participant who is
entitled to receive distributions pursuant to Section 6.1 or 6.3 dies prior to
receiving the full amount of such distributions, the entire amount credited to
his Employer Contribution Accounts shall be paid to his Beneficiary in the
manner and at the time provided in the Section 6.5 and 6.6, but only after
receipt by the Committee of acceptable proof of death.





6.3  Other Termination of Employment.    If a Participant’s employment is
Terminated by reason of resignation or discharge of employment before his Normal
Retirement Date for any reason other than Disability or Death, then such
Participant shall be entitled to receive the entire amount credited to his
individual account under 6.5 and 6.6 that is not otherwise forfeitable under
this Plan. No Participant shall have any non-forfeitable rights to any benefits
under this Plan except in the year or years actually paid, as determined and
directed by the Committee pursuant to Sections 6.5 and 6.6.





6.4  Time of Payment of Plan Benefits.    Distributions equivalent in amount to
any Participant’s Account credit balance under this Plan that may become payable
on account of Retirement pursuant to Section 6.1, to be made by the Company from
any Trust Fund or other source, shall be made only at the time or times or in
the year or years determined by the Committee under Section 6.5 below.





6.5  Mode of Payment of Benefits.    All undistributed Plan account credit
balances are forfeitable by the Participant or Former Participant until and
unless paid or distributed by the Company as provided herein. Any and all unpaid
account balances shall be forfeited in the determination of the Committee
hereunder if any of the following occurs (except subsection 6.5(3) at which time
undistributed plan account credit balances become general obligations of the
Company):





(1)  The Participant or Former Participant is convicted of felonious conduct
against the Company.





(2)  the Participant or Former Participant engages in direct competition with
the Company after Termination or Retirement;





(3)  the Company becomes bankrupt or unable to meet obligations to its creditors
under any State or Federal laws.





Scheduled payments or distributions of funds equivalent to non-forfeited amounts
credited to accounts under this Plan are to be determined by the Committee at
the time events under 6.1, 6.2 and 6.3 occurs. The Committee may in its
discretion honor any Expression of Preference in the form of an election or form
of distribution or in the form of Beneficiary Designation under 6.7 as to the
form or forms or time or times of payment that may be made by the Participant or
Former Participant, or that may be made by any Beneficiary as provided
hereunder, but need not do so, and the Committee may determine for itself the
manner and timing of distributions of funds equivalent to any unpaid account
balances under this Plan so long as it does not act in an unreasonable manner.
Distributions of funds equivalent to unpaid account balances may be made in
accordance with one or a combination of the following modes of settlement:





If a Participant dies before his benefits commence to be paid to him, any amount
to which a Beneficiary shall become entitled to hereunder shall be distributed
to him in the discretion of the Committee, which will not unreasonably differ
from the expression of preference contained in any applicable Beneficiary
Designation or Beneficiary Election, made in accordance with one or a
combination of the following modes of settlement:





(a)  in a lump sum,





(b)  in substantially equal periodic installments over a period not to exceed
life expectancy of the Beneficiary.





If the Participant, Terminated Participant or Beneficiary expresses a preference
for distribution by means of installment payments under either of Subparagraphs
(b) above, then the equivalent Trust Funds attributable thereto shall, at the
Committee’s discretion and after consultation with the Participant or
Beneficiary, either (i) be paid at the Company’s direction from amounts in the
Trust Fund described above and shall be accreted by amounts equivalent to the
Income of the Trust Fund but not by any subsequent Company contributions
equivalents or (ii)



5


--------------------------------------------------------------------------------


such unpaid amounts may be held in a segregated investment account and may be
credited by the Company only with amounts equivalent to actual earnings thereon.



If a Participant or Terminated Participant dies after benefits have commenced to
be paid to him, his Beneficiary will receive amounts equivalent to any unpaid
account balance of the Participant as benefits under 6.2 paid in the Committee’s
discretion if possible consistent with any expression of preference for mode of
payment previously requested by the Participant.





6.6  Designation of Beneficiary.    Each Participant and Former Participant from
time to time may designate any person or persons (who may be designated
contingently or successively and who may be an entity other than a natural
person) as his Beneficiary or Beneficiaries to whom his Plan benefits are to be
paid if he dies before receipt of all such benefits. Each Beneficiary
designation shall be made on a form prescribed by the Committee and will be
effective only when the form is filed with the Committee during the
Participant’s or Former Participant’s lifetime. Each Beneficiary designation
filed with the Committee will cancel all Beneficiary designations previously
filed with it by that Participant or Former Participant. The revocation of a
beneficiary designation, no matter how effected, shall not require the consent
of any designated Beneficiary.





If any Participant or Former Participant fails to designate a Beneficiary in the
manner provided above, or if the Beneficiary designated dies before such
Participant’s or Former Participant’s death or before complete distribution of
the Participant’s or Former Participant’s benefits, such Participant’s or Former
Participant’s benefits shall be paid in the Committee’s total and complete
discretion according to the following order of priority: First, to the
Participants or Former Participants Surviving Spouse, if any; second to the
Participant’s surviving children, if any, in equal shares; third, to the estate
of the last to die of such Participant or Former Participant and his Beneficiary
or Beneficiaries.





Notwithstanding, the Surviving Spouse of a Participant or Former Participant
shall be deemed to be the Participant’s or Former Participant’s designated
Beneficiary, and in the Committee’s total and complete discretion shall usually
be entitled to receive any distribution on account of the Participant’s or
Former Participant’s death in a lump sum.





6.7  Information Required From Beneficiary.    If, during or after the time a
benefit is payable to any Beneficiary, the Committee, upon request of the
Trustee or at the Committee’s own instance, delivers by registered or certified
mail to the Beneficiary at the Beneficiary’s last known address a written demand
for his current address, or for satisfactory evidence of his continued life, or
both, and, if the Beneficiary fails to furnish the information to the Committee
within one year from the mailing of the demand, then the Committee shall
distribute to the party next entitled thereto under Section 6.7 above as if the
Beneficiary were then deceased.



ARTICLE VII
TRUST FUND



7.1  Investment Directions by Participants.    A Participant may direct the
investment of amounts held under his Employer contribution Account, subject to
the approval of the Committee and in accordance with the terms, conditions and
procedures established by the Committee. Notwithstanding Sections 5.2(a) and
8.5, amounts equivalent to all earnings and expenses, including commissions and
transfer taxes, realized or incurred in connection with any investments
experienced by the Trustee when following or honoring a Participant’s expression
of preference for direct investment shall be charged or credited to the
Participant’s Plan account periodically.





7.2  Ownership.    All contributions paid by the Employer and assets of the
Trust will at all times be a general asset of the Employer. No Participant under
this Plan shall have any ownership rights whatsoever in any Fund or Funds
maintained by the Employer/Company solely for its convenience until and unless
actual payment(s) are directed by the Committee as provided in Article VI.



ARTICLE VIII
ADMINISTRATION



8.1  Duties and Responsibilities of the Company for Plan and Trust
Administration.





In general, the Company, by action of its Board of Directors, shall have the
sole responsibility for establishing any Fund or for accumulating Funds in any
Trust or Trusts for its convenience provided for under



6


--------------------------------------------------------------------------------


Section 4.1. It shall also have the sole authority to appoint and remove any
Trustees, the members of the Committee, and any Investment Manager that may be
provided for under any Trust Agreement established in conjunction with this
Plan, and to amend or terminate, in whole or in part, this Plan or any Trust so
established.



The Committee shall have the sole responsibility for the administration of this
Plan, as described in this Plan and as may be established in any Trust
Agreement. The Committee also shall have the right to designate investment and
funding policies if any, under which any Trustee shall act.





As provided in any Trust Agreement and within the scope of any funding and
investment policies designated by the Committee, any designated or appointed
Trustee, shall have the sole responsibility for the administration of the Trust
and the management of the assets held under the Trust.





8.2  Allocation of Duties and Responsibilities.    The Committee, by written
instrument signed by any of its members, may designate persons other than the
Committee to carry out any of its duties and responsibilities. Any duties and
responsibilities thus allocated must be described in the written instrument if
any person other than an Employee of the Company is so designated, such person
must acknowledge in writing his acceptance of the duties and responsibilities
thus allocated to him. All such instruments shall be attached to, and shall be
made a part of, the Plan.





8.3  The Committee.    The Committee shall be comprised of at least three
persons who shall be appointed by the Company’s Board of Directors. The
Committee members shall serve without compensation; any member may resign by
giving written notice addressed to the Board of Directors of the Company.





8.4  Voting and Meetings.    The Committee shall act by a majority vote of its
members at a meeting, or by written consent of all of its members without a
meeting. The Committee shall schedule regular meetings, although any member may
call a special meeting by giving reasonable notice to the other members.





8.5  Expenses.    The Company shall pay all expenses authorized and incurred by
the Committee in the administration of the Plan, except to the extent that such
expenses are paid from the Trust.





8.6  Other Powers and Duties.    The Committee shall have such duties and powers
as may be necessary to discharge its duties hereunder, including, but not by way
of limitation, the following:





(a)  To construe and interpret the Plan, to decide all questions of eligibility,
and to determine the amount, manner and time of payment of any benefits
hereunder;





(b)  To prescribe procedures to be followed by Participants, Former Participants
or Beneficiaries filing applications for benefits;





(c)  To prepare and distribute information explaining the Plan;





(d)  To receive from the Company and from Participants, Former Participants and
Beneficiaries such information as shall be necessary for the proper
administration of the Plan;





(e)  To furnish the Company, upon request, such annual reports with respect to
the administration of the Plan as are reasonable and appropriate;





(f)  To receive, review and keep on file (as it deems convenient or proper)
reports of the financial condition (and of the receipts and disbursements) of
the Trust Fund from the Trustees; and





(g)  To appoint or employ advisors (including legal and actuarial counsel) to
render advice with regard to any responsibility of the Committee under the Plan,
or to assist in the administration of the Plan.





The Committee shall have no power to add to, subtract from or modify any of the
terms of the Plan; or to change or add to any benefits provided by the Plan; or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan.





8.7  Rules and Decisions.    The Committee may adopt such rules as it deems
necessary, desirable or appropriate. All rules and decisions of the Committee
shall be applied uniformly and consistently to all Participants in similar
circumstances. When making a determination or calculation, the committee shall
be entitled to rely upon information furnished by a Participant, Former
Participant or Beneficiary; the Company, the legal counsel of the Company or the
Trustee.



7


--------------------------------------------------------------------------------




8.8  Authorization of Benefit Payment.    The Committee shall issue proper
directions to the Trustee concerning all Plan benefits the equivalents of which
are to be paid from any Trust Fund or from any other source designated by the
Company pursuant to the provisions of the Plan.





8.9  Application and Forms for Benefits.    The Committee may require a
Participant, Former Participant or Beneficiary to complete and file with it an
application for a benefit, and to furnish all pertinent information requested.
The Committee may rely upon all such information so furnished to it, including
the Participant’s, Former Participant or Beneficiary’s current mailing address.





8.10  Facility of Payment.    Whenever, in the Committee’s opinion, a person
entitled to receive any payment of a benefit or installment thereof hereunder is
under a legal disability or is incapacitated in any way so as to be unable to
manage his financial affairs, the Committee may direct the Trustee to make
payments to such person or to his legal representative or to a relative or
friend of such person for his benefit or to apply the payment for the benefit of
such person in such manner as it considers advisable.





8.11  Liabilities.    The committee and each person to whom duties and
responsibilities have been allocated pursuant to Section 8.2, may be identified
and held harmless by the Company to the maximum extent permitted by law and in
each case as determined by the Company’s Board of Directors with respect to any
breach of alleged responsibilities performed or to be performed hereunder.



ARTICLE IX
MISCELLANEOUS



9.1  Nonguarantee of Employment.    Nothing contained in this Plan shall be
construed as a contract of employment between the Company and any Executive, or
as a right of any Executive to be continued in the employment of the Company, or
as a limitation of the right of the Company to discharge any of its Executives,
with or without cause.





9.2  Rights to Trust Assets.    No Executive or Beneficiary shall have any right
to, or interest in, any assets of any Trust or Trust Fund established for the
Company’s convenience related or not to this Plan upon Termination of his
employment or otherwise, and then only to the extent of the benefits payable
under the Plan to such Executive or Beneficiary as provided or directed by the
Committee in discharge of the Company’s obligations under this Plan.





9.3  Nonalienation of Benefits.    Except as may be permitted by law, benefits
payable under this Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution, or levy of any kind, either voluntary or involuntary,
including any such liability which is for alimony or other payments for the
support of a Spouse or former Spouse, or for any other relative of the
Executive, prior to actually being received by the person entitled to the
benefit under the terms of the Plan. Any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of any right to
benefits payable hereunder shall be void. Neither the Company nor any Trust or
Trust Fund shall in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements or torts of any person entitled to benefits
hereunder.



ARTICLE X
AMENDMENTS AND ACTION BY COMPANY



10.1  Amendments Generally.    The Company reserves the right to make from time
to time any amendments to this Plan and any Trust established for the Company’s
convenience in discharging any obligations under it.





No amendment to the Plan shall be made that would effect a decrease in any
Participant’s individual account balance except as provided by Section 6.5.





10.2  Action by Company.    Any action by the Company under this Plan shall be
by a duly adoption resolution of its Board of Directors, or by any person or
persons authorized by a duly adopted resolution of that Board to take such
action.



ARTICLE XI
SUCCESSOR EMPLOYER AND MERGER OR CONSOLIDATION OF PLANS



11.1  Successor Employer.    In the event of the dissolution, merger,
consolidation, or reorganization of the Company, provision may be made by which
the Plan and Trust will be continued by the successor. In that event, such
successor shall be substituted for the Company under the Plan. The substitution
of the successor shall constitute



8


--------------------------------------------------------------------------------


an assumption of Plan liabilities by the successor, and the successor shall have
all of the powers, duties and responsibilities of the Company under the Plan.



11.2  Plan Assets.    The assets shall be always the general assets of the
Employer and the Participant will have no ownership of any assets until any
benefit prescribed under this program is payable to him under this Plan.



ARTICLE XII
PLAN TERMINATION



12.1  Right to Terminate.    In accordance with the procedures set forth herein,
the Company may terminate the Plan at any time in whole or in part. To the
extent permitted by the Code and regulations thereunder, in the event of the
dissolution, merger, consolidation or reorganization of the Company, the Plan is
continued by a successor to the Company in accordance with Section 11.1.





IN WITNESS WHEREOF, the corporation has caused this instrument to executed this
1st day of December 1988.









(Corporate Seal)
              
K. HOVNANIAN ENTERPRISES, INC.
By: /s/ Ara K. Hovnanian
Ara K. Hovnanian
President
 
 
/s/ Timothy P. Mason
Witness
Timothy P. Mason
V.P.
                             

 


9


--------------------------------------------------------------------------------